Citation Nr: 1013972	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  09-12 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to waiver of indebtedness in the calculated 
amount of $16,714.93.



REPRESENTATION

Appellant represented by:	Maine Veterans' Services



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The Veteran served on active duty from April 1996 to February 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision of the Committee on Waivers & 
Compromises (COWC) of the Department of Veterans Affairs (VA) 
Regional Office (RO) and Insurance Center in Philadelphia, 
Pennsylvania that denied waiver of indebtedness in the amount 
of $16, 714.93 resulting from overpayment of service-
connected compensation benefits while the Veteran was in 
"fugitive felon" status.   


FINDING OF FACT

Recovery of the overpayment of compensation benefits in an 
amount calculated as $16,714.93 would not be against equity 
and good conscience.


CONCLUSION OF LAW

The requirements for waiver of recovery of the overpayment of 
compensation benefits in an amount calculated as $16,714.93 
are not met.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 
1.963, 1.965 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking waiver of indebtedness resulting from 
overpayment of his service-connected compensation benefits.  
The Board will initially discuss certain preliminary matters 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.


The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulation do not apply in waiver cases because 
the statutory right to request waiver of recovery of 
indebtedness within Chapter 53 of Title 38 of the United 
States Code contains its own notice provisions. See Lueras v. 
Principi, 18 Vet. App. 435 (2004) citing Barger v. Principi, 
16 Vet. App. 132 (2002); see also 38 U.S.C.A. § 5302 (West 
2002).  

Legal Criteria

Compensation is not payable on behalf of a veteran for any 
period during which he or she is a fugitive felon.  38 C.F.R. 
§ 3.665(n)(1).

In addressing how fugitive felon status affected payment of 
VA benefits to dependents, a VA Office of General Counsel 
opinion noted that the VA fugitive felon provision was 
modeled after Public Law No. 104-193, which barred fugitive 
felons from receiving Supplemental Security Insurance (SSI) 
from the Social Security Administration (SSA) and food stamps 
from the Department of Agriculture.  VAOPGCPREC 7-2002.  It 
was noted that Public Law No. 104-193 was designed to cut off 
the means of support that allows fugitive felons to continue 
to flee.  The SSA's fugitive felon provision is essentially 
identical to the VA provision cited above.  See 42 U.S.C.A. § 
1382(e)(4)(A).

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver, 
and recovery of the indebtedness from the payee who received 
such benefits would be against equity and good conscience.  
38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 1.965(b).

The Court has defined bad faith as "a willful intention to 
seek an unfair advantage."  Richards v. Brown, 9 Vet. App. 
255, 257-58 (1996).  The provisions of 38 C.F.R. § 
1.965(b)(2) define bad faith as an unfair or deceptive 
dealing by one who seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in connection with a debt 
arising from participation in a VA benefits/services program 
exhibits bad faith if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken with intent to 
seek an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government.

The standard of "equity and good conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

(1)  Fault of the debtor - where actions of the debtor 
contribute to the creation of the debt.

(2)  Balancing of faults - weighing fault of the debtor 
against Department of Veterans Affairs fault.

(3)  Undue hardship - whether collection would deprive debtor 
or family of basic necessities.

(4)  Defeat the purpose - whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

(5)  Unjust enrichment - failure to make restitution would 
result in unfair gain to the debtor.

(6)  Changing position to one's detriment - reliance on 
Department of Veterans Affairs benefits results in 
relinquishment of a valuable right or incurrence of a legal 
obligation.  38 C.F.R. § 1.965(a).




Analysis

The record shows the Veteran was identified as a "fugitive 
felon" by a crossmatch of identification data performed by 
the VA Office of Inspector General (VAOIG) under the Fugitive 
Felon Program in January 2007.  The crossmatch indicated the 
Veteran was currently wanted by the Dudley District, 
Massachusetts, on a warrant relating to dangerous drugs.  The 
warrant had been open since May 3, 2005.

As a result of the crossmatch above the RO sent the Veteran a 
notice letter in December 2007 advising him he had been 
identified as a "fugitive felon" and that his benefits 
would be cut off within 60 days unless he cleared the warrant 
with the issuing agency or advised VA that the wrong person 
had been identified.  The Veteran did not respond, and in 
February 2008 the RO sent the Veteran advising him his 
monthly compensation benefits would be terminated effective 
from May 3, 2005, the date of the warrant.  A subsequent 
letter in February 2008 advised him the calculated amount of 
the resultant overpayment was $16,714.93.

A letter from the Assistant Chief Probation Officer in Dudley 
District, dated in May 2008, states that a probation 
violation warrant against the Veteran was recalled on April 
14, 2008; the Veteran was held in custody until May 5, 2008 
and then reprobated.  

A Report of Contact between the RO and the Dudley District 
Court in June 2008 confirms that a felony warrant that had 
been issued against the Veteran on May 3, 2005 was served on 
him on April 14, 2008.  A few days later in June 2008 the RO 
notified the Veteran that his compensation benefits would be 
reinstated effective from April 14, 2008, the date the 
warrant was served.

The Veteran submitted a request for waiver of overpayment in 
August 2008, along with a Financial Status Report showing 
that the VA compensation check of $550.00 per month 
represented the only income for the Veteran and his 2-year 
old child; his monthly expenses were $525.00, leaving him 
with $25.00 per month discretionary income.  A cover letter 
from the Veteran's representative states the Veteran was not 
aware that having an outstanding warrant would result in 
suspension of VA benefits, but that on being so informed he 
contacted the Trial Court in Massachusetts and arranged to 
have the warrant recalled on April 14, 2008.  The 
representative also asserted the Veteran has only a high 
school education and has (service connected) depression that 
often makes him forget to do simple tasks; creation of the 
overpayment would create a severe hardship on the Veteran and 
his son.

An RO rating decision in March 2009 raised the disability 
rating for the Veteran's service-connected psychiatric 
disability from 30 percent to 70 percent effective from 
January 2009, based on a VA psychiatric examination that 
found the Veteran to have deficiencies in most areas 
(including work, family relations, judgment, thinking and 
mood) and assigned a Global Assessment of Functioning of 50; 
the examiner also stated the Veteran was unemployable due to 
his chronic pain and the resultant effect on his mood.  The 
RO also increased the ratings for the service-connected 
migraine headaches (from 10 percent to 30 percent) and the 
service-connected right shoulder injury (from 10 percent to 
20 percent) effective from March 2009, resulting in a 
combined rating for service-connected disabilities of 80 
percent.

The Veteran's substantive appeal, filed in March 2009, 
asserts that even after the increased rating cited above he 
was left with only $170.00 in compensation benefits for the 
month.  He stated he was now seriously in debt to utilities 
and rent and faced being evicted.

A rating decision in December 2009 granted entitlement to a 
total disability rating for individual unemployability due to 
service-connected disabilities (TDIU) effective from January 
2009.   

The Board notes that the Veteran has not questioned the 
validity of the indebtedness at issue; instead, he contends 
that collection of the debt would create an undue hardship 
and thus be against equity and good conscience.  As the 
veteran has not questioned the validity of the debt, and as 
the Board is satisfied that the debt was properly created, 
that question need not be examined further.  See Schaper v. 
Derwinski, 1 Vet. App. 430, 434 (1991).  


Initially, the Board must render a determination as to 
whether the debt was incurred through fraud or in bad faith.  
See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  

A debtor's conduct is deemed to constitute "bad faith" if 
such conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government.  A debtor exhibits 
"lack of good faith" where the debtor's conduct shows an 
absence of honest intention to abstain from taking unfair 
advantage of the government.  Any "misrepresentation of 
material fact" must be more than non-willful or mere 
inadvertence.  38 C.F.R. § 1.962(b).  

In this case, the Board finds no indication of any intent by 
the Veteran to deceive or take unfair advantage in the 
creation of the indebtedness.  The Board accordingly finds no 
legal bar to the requested waiver.  Thus, the question for 
the Board's consideration is whether recovery of the 
indebtedness would be against the principles of equity and 
good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 
1.965.

In this case the Board finds that recovery of the debt would 
not be against equity and good conscience.  The Veteran was 
at fault in the creation of the debt, in that he was a 
fugitive felon and accordingly ineligible by law to receive 
benefits; the Veteran's professed ignorance that being a 
fugitive felon would result in suspension of VA benefits does 
not shift the fault to VA.  Accordingly, he would be unjustly 
enriched at the expense of the government if he were allowed 
to retain the benefit of the overpayment.  The Veteran has 
not argued, and the evidence does show, that he has changed 
his position to his detriment due to reliance on receipt of 
VA compensation benefits or reliance on a grant of the 
requested waiver of overpayment.  

In regard to "undue hardship" the Board acknowledges that 
collection of the debt will impose a financial hardship on 
the Veteran and his son.   However, he has presented no 
documentary evidence such as letter from creditors to show 
that he is in danger of being deprived of the basic 
necessities of life.  Effective from January 2009 the 
Veteran's combined VA disability  has been increased from 40 
percent to 100 percent; given that his expenses are not shown 
to have increased, the Veteran should now be in a position  
able to pay his indebtedness off over time without depriving  
himself or his son of the basic necessities of life.

The Board also finds that the recovery of the debt would not 
nullify the objective for which benefits were intended.  The 
benefits were intended to compensate the Veteran for 
occupational impairment due to his service-connected 
disabilities; however, the law regarding compensation 
benefits specifically requires VA to cease paying such 
benefits while the recipient is a fugitive felon.    

In sum, based on the record in this case, the Board finds it 
would not be against the principles of equity and good 
conscience to require the Veteran to repay the overpayment of 
compensation benefits in the calculated amount of $16,714.93.  

Specifically, in balancing the equities, the Veteran would be 
unjustly enriched if the waiver were to be granted, and 
denial of the waiver will not result in undue hardship to 
him.  The end result is not unduly favorable or adverse to 
either the Veteran or the government, and the evidence is not 
so evenly balanced as to create doubt as to any material 
issue.  Accordingly, the Board finds that the Veteran's 
request for waiver of recovery of overpayment of his VA 
compensation benefits must be denied.  


ORDER

Waiver of recovery of the overpayment of pension benefits in 
the calculated amount of $16,714.93 is denied.  


____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


